Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 11-12 of the remarks, filed 1/29/2021, with respect to the rejection(s) of independent claim(s) 21, 31, and 40 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boreli (US 2010/0014510)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 22, 26, 27, 31, 32, 35, 36, 40, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2019/0187906) in view of Nayak (US 2012/0151164) and in further view of Boreli (US 2010/0014510)
In regards to claims 21, 31, and 40, taking claim 21 as exemplary, Crawford teaches
at least one processor; a storage device; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the network device to: (¶19-20 teaches a processor and a storage device which contains computer readable program instructions (program code) to perform the following)
write data to the storage device, the data including a plurality of data blocks (fig. 1 step 1 data is sent/written to the primary storage device, note digital data is inherently divisible into “blocks” of size 2x)
replicate the data at one or more remote network devices via a deterministic transmission medium, the replicating of the data including transmitting the data to the deterministic  transmission medium (¶29 and fig. 1 step 3 the data is replicated to the secondary storage device (remote network device).  ¶21 teaches the network connection can be optical transmission fibers (deterministic transmission medium)).
after the writing of the data to the storage device and prior to receiving confirmation of successful replication of the data at the one or more remote network devices, output an acknowledgement.  (fig. 2 and ¶28 teaches that the write acknowledge (step 2) can be sent asynchronously after the data has been written to the primary storage device (i.e. before the data is replicated to the secondary storage device) 
Crawford, however, fails to disclose that the asynchronous acknowledgement is based on the transmitting of the data to the deterministic transmission medium.
Nayak teaches in ¶73 that an asynchronous acknowledgement can be sent after the request has been sent to the remote storage (i.e. transmitted over the deterministic transmission medium).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated sending the acknowledgement based on 
the combination of Crawford and Nayak may not explicitly teach

that the data transmitted to the deterministic medium is a “plurality of discrete mini-blocks”
splitting each data block into a plurality of discrete mini-blocks based on at least one of a transmission delay or a transmission bitrate of the deterministic transmission medium
Boreli teaches in ¶57-83 the specific methods of how to determine the time slice packet size (discrete mini-blocks) that the data can be split into based on the transmission link speed (bitrate) and the time slice duration (transmission delay).  By dynamically adjusting the time slice packet size based on the transmission link speed and the time slice duration it allows for reduced jitter “resulting from the speed of the link, which varies from situation to situation and dynamically changes during a session. This improvement is particularly welcome in the presence of long round trip delays.”(¶38)  
In regard to claims 22 and 32, Crawford further teaches
output the acknowledgement independent of whether the confirmation of successful replication of the data at the one or more remote network devices is received.  (fig. 2 and ¶28 teaches that the write acknowledge (step 2) can be sent asynchronously (i.e. before the data is replicated to the secondary storage device)
In regard to claims 26 and 35, Crawford further teaches
wherein the deterministic transmission medium is an optical transmission medium.  (¶21 teaches the network connection can be optical transmission fibers (deterministic transmission medium)
In regard to claims 27 and 36, Crawford further teaches
wherein the deterministic transmission medium has a deterministic latency characteristic.  (¶21 teaches the network connection can be optical transmission fibers (deterministic transmission medium). ¶39 teaches the latency between network connections can be determined)
In regard to claim 43 Borelli further teaches
split each data block into the plurality of discrete mini-blocks such that an end of a transmission time for a discrete mini-block of the plurality of discrete mini-blocks coincides with at least one of the transmission delay or the transmission bitrate of the deterministic medium (Boreli teaches in ¶57-83 the specific methods of how to determine the time slice packet size (discrete mini-blocks) that the data can be split into based on the transmission link speed (bitrate) and the time slice duration (transmission delay) so as to stabilize the jitter (variation in the end of a transmission time).  (i.e. when the jitter is completely minimized, then then size of the packet size has been optimized to continuously coincide with the end of a transmission time).   

Claims 29, 30, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 2019/0187906) in view of Nayak (US 2012/0151164) and Boreli (US 2010/0014510) and in further view of  Kataria (US 2014/0258772).
In regard to claims 29 and 38, Crawford further teaches
transmitting a first of the plurality of discrete mini-blocks to the one or more remote network devices via the deterministic transmission medium; (¶29 and fig. 1 step 3 the data is replicated to the secondary storage device (remote network device).  ¶21 teaches the network connection can be optical transmission fibers (deterministic transmission medium)).
Kataria further teaches
retransmitting the first of the plurality of discrete mini-blocks in response to a Backwards Defect Indicator indicating an error in transmitting that the first of the plurality of discrete mini- blocks to the one or more remote network devices.  (¶45 teaches that a backward defect indicator can be used to indicate errors with transmission and that the message can then be sent (retransmitted) by switching transmission to another transmitter.)
In regard to claims 30 and 39, Kataria further teaches
retransmit the first of the plurality of discrete mini-blocks prior to transmitting a subsequent second of the plurality of discrete mini-blocks to the one or more remote network devices. (¶45 teaches that a backward defect indicator can be used to indicate errors with transmission and that the message can then be sent (retransmitted) by switching transmission to another transmitter.)
Allowable Subject Matter
Claims 24, 25, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41 and 42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, either alone or in combination, doesn’t explicitly teach the claim limitation of “cause the network device to determine the recovery point based on a first latency between receipt and storage of the data in the storage device, a second latency between receipt and transmission of the data to the one or more remote network devices, and a third latency of the deterministic transmission medium”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137